496 F.2d 862
86 L.R.R.M. (BNA) 3120
MISSISSIPPI EXTENDED CARE CENTER, INC., d/b/a Care Inn,Collierville, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1597.
United States Court of Appeals, Sixth Circuit.
Argued April 11, 1974.Decided May 21, 1974.

Andrew C. Partee, Jr., Kullman, Lang, Inman & Bee, New Orleans, on brief, for petitioner.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Allison W. Brown, Jr., William L. Corbett, Attys., National Labor Relations Board, Washington, D.C., on brief, for respondent.
Before PHILLIPS, Chief Judge, and CELEBREZZE and MILLER, Circuit judges.

ORDER

1
This case is before the court on the petition of Mississippi Extended Care Center, Inc., d/b/a Care Inn, Collierville, to review and set aside an order issued by the National Labor Relations Board.  The Board has cross-applied for enforcement of its order.  202 N.L.R.B. 139.  Reference is made to the reported decision of the Board for detailed recitation of the pertinent facts.


2
Upon consideration of the briefs, record and oral argument of counsel, the court concludes that the decision of the Board is supported by substantial evidence on the record considered as a whole.


3
It is, accordingly, ordered that the cross-application of the Board for enforcement of its order is granted.